DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 17 February 2022, of application filed, with the above serial number, on 03 June 2019 in which claims 1-3, 8-10, 15-17 have been amended and claimed 4-7, 11-14, 18-20 have been canceled. Claims 1-3, 8-10, 15-17 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The claims have been amended to include “add a category of the target domain to a white list” and “the white list is a white list of categories of domains for the type of the IoT device”. However, the specification does not describe the white list of categories of domains when only the type of the IoT device is known and the manuf. is not known. Par. 69-71 describes target domains being in white lists (step 328) and as described and shown in Fig. 3B in step 336, white list of categories of domains for type, manuf. and model. In addition, the adding a category to a white list is only described for when there is both a known type and known manufacturer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15 each recite the limitation " the determining " in the last line.  There is insufficient and unclear antecedent basis for this limitation in the claim.
Claim 3, 10, 17 each recite the limitation "the white list" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim has a 
Claims 1, 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “determine a common category of domains that have been connected to by IoT devices of the type of the IoT device” is indefinite as being vague if the IoT devices of the type of the IoT device are the same device or other device or other device types. To make the limitation clear Examiner recommends language such as “other IoT devices of a same type of the IoT device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagasra (hereinafter “Bagasra”, 2017/0180380) in view of Dezent et al (hereinafter “Dezent”, 2018/0375887).
s per Claim 1, Bagasra discloses a system for securing an Internet of Things (IoT) device, comprising: 
a memory (at least paragraph 30-31, 45; IoT security engine network device installed in DNS server having memory); and 
a hardware processor that is coupled to the memory (at least paragraph 30-31, 45; IoT security engine network device installed in DNS server having processing unit) and that is configured to: 
receive a DNS request identifying a fully qualified domain name (FQDN) that originated from the IoT device, wherein the FQDN corresponds to a target domain (at least paragraph 37-38, 44, 77; IoT 105 sends a DNS query message 415, which includes a domain name, and which requests an IP address associated with the domain name. When DNS server 145 receives message 415, DNS server 145 retrieves the domain name from message 415 and, in one implementation, forwards the domain name to IoT security engine 150; If the DNS query domain name is identified as valid, then IoT security engine 150 may allow 630 network access to IoT device 105 by sending a network access message 635 that notifies IoT device 105 of its permission to access the network; If the DNS query domain name is not identified as a valid domain name, then IoT security engine 150 may deny 435 network access to IoT device 105 by sending a network denial message 435 that notifies IoT device 105 that its access to the network is denied and blocked); 
in response to receiving the DNS request
determine that a type of the IoT device is known and that a manufacturer of the IoT device is not known (at least paragraph 69-73, 77-78; IOT security engine identifies 
allow the connection between the IoT device and the target domain when the target domain matches (at least paragraph 37-38, 44; If the DNS query domain name is identified as valid, then IoT security engine 150 may allow 630 network access to IoT device 105 by sending a network access message 635 that notifies IoT device 105 of its permission to access the network; If the DNS query domain name is not identified as a valid domain name, then IoT security engine 150 may deny 435 network access to IoT device 105 by sending a network denial message 435 that notifies IoT device 105 that its access to the network is denied and blocked); and

Bagasra fails to explicitly disclose determine a common category of domains that have been connected to by IoT devices of the type of the IoT device and such matches the common category. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Dezent. Dezent discloses, in an analogous art, an “Internet Protocol (IP) destination address abnormality detector 321 may operate (i) to determine that a particular IoT device belongs to a particular type of IoT devices, (ii) to determine that said particular type of IoT devices typically communicates only with a pre-defined set of particular IP destination addresses, (iii) to determine that said particular IoT device communicates with another IP destination address that is not in said pre-defined set of particular IP destination addresses” to block the IoT device from communicating with an address or domain that is not in the pre-defined set (at least paragraph 65-66, 32, 34). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Dezent’s IoT device type access network protection with Bagasra as Dezent teaches 
As per Claim 2. The system of claim 1, wherein the hardware processor is further configured to add a category of the target domain to a white list (at least paragraph 51, 56-58; valid lists and blacklists of valid domain names for IoT devices to send DNS requests to “Valid domain(s) field 815 stores one or more domain names that have been, using the exemplary processes described below, associated with a particular IoT device 105 identified in field 805 of an entry 800, where those associated domain names have been identified as being legitimate and valid domain names with which the particular IoT device 105 may communicate (e.g., a list of domains that the IoT device 105 may “visit”); at least Dezent par. 74, 76 “put “Smoke-Detectors-Company.com” and/or its corresponding IP address(es) into a whitelist of destinations”).
As per Claim 3. The system of claim 1, wherein the white list is a white list of categories of domains for the type of the IoT device (at least paragraph 51, 56-58; valid lists and blacklists of valid domain names for IoT devices to send DNS requests to “Valid domain(s) field 815 stores one or more domain names that have been, using the exemplary processes described below, associated with a particular IoT device 105 identified in field 805 of an entry 800, where those associated domain names have been identified as being legitimate and valid domain names with which the particular IoT device 105 may communicate (e.g., a list of domains that the IoT device 105 may “visit”); at least Dezent par. 74, 76 “put “Smoke-Detectors-Company.com” and/or its corresponding IP address(es) into a whitelist of destinations”).
As per Claims 8-10, 15-17. The limitations therein have substantially the same scope as claims 1-3 because claims 1-3 are a system for implementing those methods of claims 8-10 and non-transitory computer-readable medium of claims 15-17. Therefore claims 8-10 and 15-17 are rejected for at least the same reasons as claims 1-3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that unlike Bagasra, claim 1 recites that a manufacturer is determined to be unknown. However, Bagasra teaches (at least paragraph 69-73, 77-78) IOT security engine identifies IoT device’s class and other information such as from an analysis of the IoT device 105's MAC address, OUI, IMEI, and/or other parameters, associated with the manufacturer and/or the owner, operator and/or administrator of the particular IoT device 105; IoT security engine 150 determines if a manufacturer domain(s) is identified in DB 130 (block 1340). If no manufacturer domain(s) is identified in DB 130 (NO—block 1340), then IoT security engine 150 crawls the web to identify a manufacturer domain(s) for the IoT device 105 (block 1350). If IoT security engine 150 does not identify an entry 1100 of DB 130 having a value in field 1110 that matches the identified OUI, then no manufacturer's domain (or a domain(s) associated with an owner, operator or administrator of the IoT device 105) will have been identified; eg. thermostat IoT with no manufacturer and/or manuf. domain being determined; Identification of the IoT device 105 that sent the DNS query may include retrieving the IoT device 105's MAC address, or MDN and/or IMEI from the new DNS query; Based on the identification of the IoT device 105, IoT security engine 150 determines if a device class of IoT device 105 is “non-computing.” (block 1410)). Bagasra teaches the manufacturer may be known or unknown, the identifying information from the MAC address could be the OUI which could help identify a manufacturer, but 1) the OUI does not necessarily determine the manufacturer, it could be the ‘manufacturer and/or the owner, operator, and/or adminstrator’ par. 72, 2) when not using the OUI such as when using the IMEI as in par. 70,  the final assembly code indicates ‘a location of the device’s construction’ not necessarily the manufacturer, and 3) the OUI is not necessarily used.
Further, Dezent does not disclose using the manufacturer, only the IoT device type.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY TODD/Primary Examiner, Art Unit 2443